United States Department of Labor
Employees’ Compensation Appeals Board
__________________________________________
B.R., Appellant
and
U.S. POSTAL SERVICE, GENERAL MAIL
FACILITY, Montgomery, AL, Employer
__________________________________________

)
)
)
)
)
)
)
)

Appearances:
Appellant, pro se
Office of Solicitor, for the Director

Docket No. 10-1455
Issued: April 14, 2011

Case Submitted on the Record

DECISION AND ORDER
Before:
ALEC J. KOROMILAS, Judge
COLLEEN DUFFY KIKO, Judge
MICHAEL E. GROOM, Alternate Judge

JURISDICTION
On May 4, 2010 appellant filed a timely appeal of the January 4 and March 29, 2010
decisions of the Office of Workers’ Compensation Programs denying his claim for a schedule
award. Pursuant to the Federal Employees’ Compensation Act1 and 20 C.F.R. §§ 501.2(c) and
501.3, the Board has jurisdiction over the merits of the case.
ISSUE
The issue is whether appellant established any employment-related impairment of his
right hand.
On appeal, appellant contends that his right hand was still swollen and he did not have
full motion or strength in his hand.

1

5 U.S.C. § 8101 et seq.

FACTUAL HISTORY
On July 11, 2009 appellant, then a 36-year-old electronic technician, filed a traumatic
injury claim alleging on that date he sustained a fracture of his right hand while he was moving a
chair. His hand slipped and struck a column. On December 21, 2009 the Office accepted
appellant’s claim for closed fracture of the metacarpal bone. Appellant returned to full duties
effective September 11, 2009.
Appellant filed a claim for a schedule award. In a clinic note dated September 11, 2009,
Dr. Stephen Samelson, a Board-certified orthopedic surgeon, stated that appellant’s sensation
was intact and that he had full motion and decent strength. The base of the right hand was not
bothering appellant but he still had a little problem with the metaphalangeal joint and some
burning down the finger. Dr. Samelson assessed appellant with fifth metacarpal fracture with
persistent burning of the hand. In an October 9, 2009 report, he noted that appellant had ulnar
neuropathy on the fifth metacarpal fractures with possible dysthesia. On examination, appellant
had full motion and sensory examination seemed intact. Dr. Samelson noted no obvious motor
atrophy or obvious tenderness. In an October 30, 2009 note, he assessed right hand pain, healed
metacarpal base fracture and possible ulnar neuropathy.
In a December 11, 2009 report, an Office medical adviser noted that appellant sustained
an intra-articular fracture at the base of the fifth metacarpal with good apposition and alignment.
He noted that, after treatment, appellant regained full motion with normal sensation and returned
to full duty with no residual impairment. The Office medical adviser found that the final
impairment of appellant’s right hand equaled zero percent.
By decision dated January 4, 2010, the Office denied appellant’s claim for a schedule
award. It found that the medical evidence did not support permanent impairment.
Thereafter, appellant submitted a December 11, 2009 report from Dr. Samelson who
diagnosed a healed fifth metacarpal fracture with resolving neuropathy. Dr. Samelson concluded
that appellant could return to activities as tolerated without restrictions.
On January 14, 2010 appellant requested review of the written record by an Office
hearing representative.
By decision dated March 29, 2010, the Office hearing representative affirmed the
January 4, 2010 decision.
LEGAL PRECEDENT
The schedule award provision of the Act2 and its implementing regulations3 set forth the
number of weeks of compensation payable to employees sustaining permanent impairment from
2

5 U.S.C. § 8107.

3

20 C.F.R. § 10.404; FECA Bulletin 9-03, issued March 15, 2009 (providing the use of the sixth edition of the
A.M.A., Guides effective May 1, 2009. See Federal (FECA) Procedure Manual, Part 2 -- Claims, Schedule Awards,
and Permanent Disability Claims, Chapter 2.808.6(a) (January 2010).

2

loss or loss of use, of schedule members or functions of the body. However, the Act does not
specify the manner in which the percentage of loss shall be determined. For consistent results
and to ensure equal justice under the law to all claimants, good administrative practice
necessitates the use of a single set of tables so that there may be uniform standards applicable to
all claimants. The American Medical Association, Guides to the Evaluation of Permanent
Impairment (6th edition 2009), has been adopted by the Office as the appropriate standard for
evaluating schedule losses.4
ANALYSIS
The Office accepted appellant’s claim for closed fracture of the right metacarpal bone.
Appellant filed a claim for a schedule award. However, the medical evidence of record does not
establish any impairment to his right upper extremity as a result of the accepted employment
injury. It is appellant’s burden of proof to establish entitlement to a schedule award.5 The Office
procedures provide that to support a schedule award, the record must contain probative medical
evidence that establishes permanent impairment in detail, provides a percentage of impairment
and an opinion that the impairment is permanent and stable.6 The Board finds that appellant’s
physician, Dr. Samelson, did not submit any evidence that appellant sustained permanent
impairment to his right hand. Dr. Samelson reported on October 9, 2009 that appellant had full
motion, that his sensory examination was intact and that he had no obvious motor atrophy or
tenderness. He concluded that appellant was able to resume his activities as tolerated and
without restrictions. This report fails to establish permanent impairment due to the accepted
employment injury.
The Office medical adviser found that appellant had regained full motion and normal
sensation and returned to his work with no residual impairment. Accordingly, he found that the
final impairment of appellant’s right hand was zero percent.
The Board finds that appellant has not submitted medical evidence to establish that he
sustained permanent impairment to his right upper extremity. Appellant is not entitled to a
schedule award.
CONCLUSION
The Board finds that appellant has not established that he sustained permanent
impairment of his right hand.

4

Id.

5

Tammy L. Meehan, 53 ECAB 220 (2001).

6

Federal (FECA) Procedure Manual, Part 2 -- Claims, Schedule Awards, and Permanent Disability Claims,
Chapter 2.808.6(b) (January 2010).

3

ORDER
IT IS HEREBY ORDERED THAT the decisions of the Office of Workers’
Compensation Programs dated March 29 and January 4, 2010 are affirmed.
Issued: April 14, 2011
Washington, DC

Alec J. Koromilas, Judge
Employees’ Compensation Appeals Board

Colleen Duffy Kiko, Judge
Employees’ Compensation Appeals Board

Michael E. Groom, Alternate Judge
Employees’ Compensation Appeals Board

4

